BARKDULL, Chief Judge.
The appellant, a garnishee after judgment, seeks review of a summary final judgment in garnishment rendered in favor of the plaintiff in the original proceeding.
The appellee, Ware, sought recovery for personal injuries sustained in an automobile accident occasioned by a rear-end collision. She secured a judgment for compensatory damages against the appellee, Isbell, and sought garnishment against the appellant’as the insurance carrier of Isbell. The carrier defended on the ground of failure to cooperate on the part of its insured [Isbell].
From the stipulated set of facts adduced at the pre-trial conference, the trial judge was warranted in entering a summary final judgment on behalf of the third party judgment creditor, as the facts [viewed in the light most favorable to the carrier] failed to disclose non-cooperation on the part of the assured [Isbell] which would have denied a recovery by the judgment creditor.
Judgment affirmed.